Title: From Thomas Jefferson to John Holmes Freeman, 13 July 1806
From: Jefferson, Thomas
To: Freeman, John Holmes


                        
                            Sir
                            
                            Washington July 13. 06.
                        
                        I shall leave this place on the 21st. breakfast at Edgehill on the 24th. and proceed with the family
                            immediately after breakfast to Monticello. I will thank you therefore to direct the houseservants to be in place. there
                            are by this time at Richmond 10. or 12. packages which I hope will get up to Monticello by the time I do. I have not
                            heard, but am in hopes you will have finished the work at the mill, so as to be able to employ the hands constantly while
                            I am at home, in levelling the garden. I shall have indeed to interrupt them in filling up the South entrance of the ford
                            opposite the mill, & in making a good road from thence up the hill into the Milton road. relying that you will have made
                            all the necessary provisions for the house & stable, I salute you with my best wishes.
                        
                            Th: Jefferson
                            
                        
                        
                             P.S. Should mr Burwell’s servant & horses arrive at Monticello before I do, be so good as to have
                                them taken care of.
                        
                    